                                                                                                                                                                           Case 3:20-cv-04636-WHA Document 155 Filed 08/19/21 Page 1 of 5



                                                                                                                                                                       1   TROUTMAN PEPPER HAMILTON
                                                                                                                                                                           SANDERS LLP
                                                                                                                                                                       2   Elizabeth Holt Andrews (SBN 263206)                  Charles Sensiba (admitted pro hac vice)
                                                                                                                                                                           elizabeth.andrews@troutman.com                       charles.sensiba@troutman.com
                                                                                                                                                                       3   Three Embarcadero Center, Suite 800                  401 9th Street N.W., Suite 1000
                                                                                                                                                                           San Francisco, California 94111-4057                 Washington, D.C. 20004
                                                                                                                                                                       4   Telephone:     415.477.5700                          Telephone:      202.274.2850
                                                                                                                                                                           Facsimile:     415.477.5710                          Facsimile:      202.274.2994
                                                                                                                                                                       5
                                                                                                                                                                           Misha Tseytlin (admitted pro hac vice)               Andrea W. Wortzel (admitted pro hac vice)
                                                                                                                                                                       6   misha.tseytlin@troutman.com                          andrea.wortzel@troutman.com
                                                                                                                                                                           Sean T.H. Dutton (admitted pro hac vice)             1001 Haxall Point, 15th Floor
                                                                                                                                                                       7   sean.dutton@troutman.com                             Richmond, VA 23219
                                                                                                                                                                           227 W. Monroe Street, Suite 3900                     Telephone:     804.697.1406
                                                                                                                                                                       8   Chicago, IL 60606-5085                               Facsimile:     804.697.1339
                                                                                                                                                                           Telephone:    312.759.1920
                                                                                                                                                                       9   Facsimile:    312.759.1939
                                                                                                                                                                                                                                Attorneys for Intervenor Defendant
                                                                                                                                                                      10                                                        National Hydropower Association
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                                      11   Additional Counsel listed in signature
                                                                                                          S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                            T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                           blocks
                                                                                                                                                                      12
                                                                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                                                                      13                            NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                                                                         SAN FRANCISCO DIVISION
                                                                                                                                                                      14
                                                                                                                                                                                                                                    Lead Case No. 3:20-CV-04636-WHA
                                                                                                                                                                            In re: Clean Water Act Rulemaking
                                                                                                                                                                      15
                                                                                                                                                                                                                                    Related Case Nos.
                                                                                                                                                                      16                                                            3:20-CV-04869-WHA
                                                                                                                                                                                                                                    3:20-CV-06137-WHA
                                                                                                                                                                      17
                                                                                                                                                                                                                                    INTERVENOR DEFENDANTS’
                                                                                                                                                                      18                                                            REPLY IN SUPPORT OF MOTION TO
                                                                                                                                                                                                                                    STRIKE
                                                                                                                                                                      19
                                                                                                                                                                                                                                    Hearing Date: August 26, 2021
                                                                                                                                                                      20                                                            Time: 12:00 PM
                                                                                                                                                                                                                                    Courtroom: AT&T Conference Line
                                                                                                                                                                      21                                                            Judge: The Hon. William H. Alsup

                                                                                                                                                                      22

                                                                                                                                                                      23

                                                                                                                                                                      24

                                                                                                                                                                      25

                                                                                                                                                                      26
                                                                                                                                                                      27

                                                                                                                                                                      28                                                                                     Case No. 3:20-CV-04636-WHA
                                                                                                                                                                               Intervenor Defendants’ Reply in Support of Motion to Strike Plaintiffs’ Request to Remand with Vacatur
                                                                                                                                                                            Case 3:20-cv-04636-WHA Document 155 Filed 08/19/21 Page 2 of 5



                                                                                                                                                                       1          The States of Arkansas, Louisiana, Mississippi, Missouri, Montana, Texas, West Virginia,

                                                                                                                                                                       2   and Wyoming (collectively the “State Defendants”), American Petroleum Institute (“API”),

                                                                                                                                                                       3   Interstate Natural Gas Association of America (“INGAA”), and National Hydropower

                                                                                                                                                                       4   Association (“NHA”) (collectively “intervenor defendants”) respectfully submit this reply in

                                                                                                                                                                       5   support of their motion to strike plaintiffs’ oppositions, Dkts. 145, 146, and 147, to the extent that

                                                                                                                                                                       6   plaintiffs request an unmoved-for remand with vacatur in the above-captioned case.

                                                                                                                                                                       7          As intervenor defendants explained in their motion to strike, under this Court’s rules and

                                                                                                                                                                       8   practices, if a party seeks relief from this Court—such as vacatur of a rule adopted through

                                                                                                                                                                       9   notice-and-comment rulemaking—that party must file a motion asking for such relief. See Dkt.

                                                                                                                                                                      10   148 at 3–5. EPA here properly filed a motion for remand without vacatur. Intervenor defendants
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                                      11   do not oppose the relief that EPA sought, and thus had no reason to file a responsive brief by the
                                                                                                          S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                            T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                      12   Court-ordered deadline. See Dkt. 148 at 3. Plaintiffs thereafter filed an opposition, but did not

                                                                                                                                                                      13   limit themselves to arguing that this Court should proceed with this case. Instead, they

                                                                                                                                                                      14   improperly asked this Court to give them all of the relief that they sought in this case by vacating

                                                                                                                                                                      15   the Rule, with some plaintiffs making this their lead argument. See Dkt. 148 at 3.

                                                                                                                                                                      16          In their opposition to the motion to strike, plaintiffs take the remarkable position that

                                                                                                                                                                      17   intervenor defendants should have anticipated that plaintiffs would seek an unmoved-for vacatur

                                                                                                                                                                      18   in plaintiffs’ upcoming opposition to EPA’s motion for remand without vacatur, and then

                                                                                                                                                                      19   preemptively defended the legality of the Rule in response to EPA’s motion, before ever seeing

                                                                                                                                                                      20   plaintiffs’ opposition. See Dkt. 154 at 4–6 & n.2. That makes no sense. Intervenor defendants

                                                                                                                                                                      21   had no reason to mount a legal defense of the Rule because they had no objection to the relief that

                                                                                                                                                                      22   EPA requested. See Dkt. 143. Contrary to plaintiffs’ claim, Dkt. 154 at 5, intervenor defendants

                                                                                                                                                                      23   could not have guessed that plaintiffs would implausibly seize upon EPA’s statement that it “will

                                                                                                                                                                      24   undertake a new rulemaking effort to propose revisions due to substantial concerns with the

                                                                                                                                                                      25   existing Rule,” Dkt. 143 at 2, see 7–8, essentially to claim that EPA violated the American

                                                                                                                                                                      26   Procedure Act (“APA”) by conceding the illegality of the Rule in discussing a proposed

                                                                                                                                                                      27   rulemaking, during which the agency must consider all relevant issues with an open mind, see

                                                                                                                                                                      28   Rural Cellular Ass’n v. F.C.C., 588 F.3d 1095, 1101 (D.C. Cir. 2009) (“The opportunity for
                                                                                                                                                                                                                           -2-                    Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                Intervenor Defendants’ Reply in Support of Motion to Strike Plaintiffs’ Request to Remand with Vacatur
                                                                                                                                                                            Case 3:20-cv-04636-WHA Document 155 Filed 08/19/21 Page 3 of 5



                                                                                                                                                                       1   comment must be a meaningful opportunity, and we have held that in order to satisfy this

                                                                                                                                                                       2   requirement, an agency must also remain sufficiently open-minded.” (citation omitted)); accord

                                                                                                                                                                       3   State of Cal. v. Bureau of Land Management, 286 F.Supp.3d 1054, 1071 (N.D. Cal. 2018).

                                                                                                                                                                       4          If plaintiffs want this Court to vacate the Rule as part of a remand—which would require,

                                                                                                                                                                       5   at the absolute minimum, consideration of the “seriousness” of the Rule’s claimed “deficiencies,”

                                                                                                                                                                       6   Allied-Signal, Inc. v. U.S. Nuclear Regulatory Commission, 988 F.2d 146, 150 (D.C. Cir. 1993),

                                                                                                                                                                       7   as well as the “disruptive consequences” of vacatur, id.; accord Dkt. 146 at 18–19 & n.7

                                                                                                                                                                       8   (plaintiffs relying upon Allied-Signal); Dkt. 147 at 3–4 (same)—there are proper avenues for

                                                                                                                                                                       9   them to ask for this relief. Most obviously, plaintiffs could file a motion for remand with vacatur

                                                                                                                                                                      10   and make arguments as to the claimed legal deficiencies in the Rule. Then intervenor defendants
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                                      11   could oppose those arguments in an orderly process. Alternatively, if this Court decides to, in
                                                                                                          S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                            T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                      12   plaintiffs’ words, “deny EPA’s motion for remand outright and allow the parties to proceed to the

                                                                                                                                                                      13   merits,” Dkt. 154 at 2, plaintiffs could file a motion for summary judgment making those same

                                                                                                                                                                      14   merits arguments against the Rule, and intervenor defendants could oppose those arguments as

                                                                                                                                                                      15   well. But here, plaintiffs have asked this Court to deprive intervenor defendants of their right to

                                                                                                                                                                      16   defend the Rule from vacatur, without this Court ever receiving adversarial briefing on whether

                                                                                                                                                                      17   there is any basis in law to vacate the Rule. Although EPA did file a reply brief in support of its

                                                                                                                                                                      18   motion for remand without vacatur, as plaintiffs note, Dkt. 154 at 6, given that EPA is in the

                                                                                                                                                                      19   middle of its rulemaking process, EPA did not say anything as to the Rule’s merits because such

                                                                                                                                                                      20   “issues [ ] are currently the subject of new rulemaking,” Dkt. 153 at 1.

                                                                                                                                                                      21          Rather than citing any rule, local practice, or decision of this Court permitting them to ask

                                                                                                                                                                      22   for vacatur of a rule without filing a motion, plaintiffs argue that this Court’s rules against seeking

                                                                                                                                                                      23   relief through opposition briefs are subject to an exception for unmoved-for relief “[]tethered

                                                                                                                                                                      24   from the original motion.” Dkt. 154 at 4. There is, of course, no such exception in this Court’s

                                                                                                                                                                      25   rules and plaintiffs do not point to any authority indicating that type of exception exists.

                                                                                                                                                                      26          Plaintiffs seek to change the subject to certain decisions from other courts, but those cases

                                                                                                                                                                      27   do not support plaintiffs’ efforts to obtain vacatur of a rule adopted through notice-and-comment

                                                                                                                                                                      28   rulemaking without adversarial briefing on the Rule’s legality. See Dkt. 154 at 3–5. None of the
                                                                                                                                                                                                                           -3-                     Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                Intervenor Defendants’ Reply in Support of Motion to Strike Plaintiffs’ Request to Remand with Vacatur
                                                                                                                                                                            Case 3:20-cv-04636-WHA Document 155 Filed 08/19/21 Page 4 of 5



                                                                                                                                                                       1   cases that plaintiffs cite deprived a party opposing vacatur of the opportunity to brief the

                                                                                                                                                                       2   underlying merits of the rule, over that party’s objection. Plaintiffs’ lead authority—North Coast

                                                                                                                                                                       3   Rivers Alliance v. U.S. Department of the Interior, No. 1:16-cv-00307-LJO-MJS, 2016 U.S. Dist.

                                                                                                                                                                       4   LEXIS 174481 (E.D. Cal. Dec. 16, 2016)—illustrates the point. There, a coalition of

                                                                                                                                                                       5   environmental organizations alleged that a federal agency had issued a deficient environmental

                                                                                                                                                                       6   assessment connected to the approval of certain interim contracts. Id. at *1–2. Westlands Water

                                                                                                                                                                       7   District (“Westlands”), a party to one of the contracts at issue, intervened to defend its contract.

                                                                                                                                                                       8   Id. at *3 & n.2. The agency moved for voluntary remand without vacatur, and the environmental

                                                                                                                                                                       9   organizations opposed through a “parallel request to vacate both the [environmental assessment]

                                                                                                                                                                      10   and the interim Contracts.” Id. at *16. The district court then specifically ordered supplemental
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                                      11   briefing on “the question of vacatur,” including “the seriousness of an agency’s errors.” 2016
                                                                                                          S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                            T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                      12   U.S. Dist. LEXIS 130781, at *9–10 (E.D. Cal. Sept. 23, 2016). The other cases that plaintiffs rely

                                                                                                                                                                      13   upon that involved intervenors in support of the agency’s underlying action similarly permitted

                                                                                                                                                                      14   intervening parties the opportunity to present briefing on the vacatur issue after another party

                                                                                                                                                                      15   made a vacatur request. See Ctr. for Native Ecosystems v. Salazar, 795 F. Supp. 2d 1236, 1240

                                                                                                                                                                      16   (D. Colo. 2011) (federal agency filed a motion seeking remand with vacatur, which intervenor

                                                                                                                                                                      17   defendants then opposed); Nat. Res. Def. Council, Inc. v. U.S. Dep’t of Interior, 275 F. Supp. 2d

                                                                                                                                                                      18   1136, 1137–38 & n.27 (C.D. Cal. 2002) (intervenor defendants filed supplemental briefing on the

                                                                                                                                                                      19   parties’ motions for remand and, separately, for vacatur, while supporting vacatur).

                                                                                                                                                                      20          Unlike in North Coast Rivers Alliance, plaintiffs’ circumvention of this Court’s rules

                                                                                                                                                                      21   would leave intervenor defendants without any opportunity to defend the Rule. Intervenor

                                                                                                                                                                      22   defendants thus respectfully request that this Court strike plaintiffs’ opposition to the extent it

                                                                                                                                                                      23   asks for vacatur of any aspect of the Rule. Alternatively, if this Court does decide to consider

                                                                                                                                                                      24   vacating the Rule without any motion from plaintiffs, intervenor defendants respectfully ask that

                                                                                                                                                                      25   this Court provide them with the opportunity to file supplemental briefing to respond to plaintiffs’

                                                                                                                                                                      26   unmoved-for vacatur request, giving intervenor defendants here the same opportunity as the

                                                                                                                                                                      27   intervenor defendants received in plaintiffs’ lead authority, North Coast Rivers Alliance.

                                                                                                                                                                      28
                                                                                                                                                                                                                               -4-                            Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                Intervenor Defendants’ Reply in Support of Motion to Strike Plaintiffs’ Request to Remand with Vacatur
                                                                                                                                                                            Case 3:20-cv-04636-WHA Document 155 Filed 08/19/21 Page 5 of 5



                                                                                                                                                                       1                                           Respectfully submitted,

                                                                                                                                                                       2
                                                                                                                                                                           Dated: August 19, 2021                  TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                                                                       3

                                                                                                                                                                       4                                           By: /s/ Elizabeth Holt Andrews
                                                                                                                                                                                                                       Elizabeth Holt Andrews*
                                                                                                                                                                       5                                               Misha Tseytlin (admitted pro hac vice)
                                                                                                                                                                                                                       Charles Sensiba (admitted pro hac vice)
                                                                                                                                                                       6                                               Andrea W. Wortzel (admitted pro hac vice)
                                                                                                                                                                                                                       Sean T.H. Dutton (admitted pro hac vice)
                                                                                                                                                                       7
                                                                                                                                                                                                                         Attorneys for Intervenor Defendant
                                                                                                                                                                       8                                                 National Hydropower Association

                                                                                                                                                                       9

                                                                                                                                                                      10                                           JEFF LANDRY
T ROUTMAN P EPPER H AMILTON S AN DERS LLP




                                                                                                                                                                                                                   ATTORNEY GENERAL OF LOUISIANA
                                                                                                                                                                      11
                                                                                                          S A N F R A N C I S C O , C A L I F O R N I A 94 111-4057
                                            T H R E E E M B A R C A D E R O C E N T E R , S U I T E 800




                                                                                                                                                                                                                   By: /s/ Joseph S. St. John
                                                                                                                                                                      12                                               Elizabeth B. Murrill, Solicitor General
                                                                                                                                                                                                                       (admitted pro hac vice)
                                                                                                                                                                      13                                               Joseph S. St. John, Deputy Solicitor
                                                                                                                                                                                                                       General (admitted pro hac vice)
                                                                                                                                                                      14                                               Ryan M. Seidemann, Assistant Attorney
                                                                                                                                                                                                                       General (admitted pro hac vice)
                                                                                                                                                                      15
                                                                                                                                                                                                                         Attorneys for State Intervenor Defendants
                                                                                                                                                                      16                                                 States of Arkansas, Louisiana, Mississippi,
                                                                                                                                                                                                                         Missouri, Montana, Texas, West Virginia,
                                                                                                                                                                      17                                                 and Wyoming
                                                                                                                                                                      18

                                                                                                                                                                      19                                                 HUNTON ANDREWS KURTH LLP

                                                                                                                                                                      20                                           By: /s/ George P. Sibley, III
                                                                                                                                                                                                                       Clare Ellis
                                                                                                                                                                      21                                               George P. Sibley, III
                                                                                                                                                                                                                       (admitted pro hac vice)
                                                                                                                                                                      22                                               Deidre G. Duncan (admitted pro hac vice)

                                                                                                                                                                      23                                                 Attorneys for Intervenor Defendants
                                                                                                                                                                                                                         American Petroleum Institute and
                                                                                                                                                                      24                                                 Interstate Natural Gas Association of
                                                                                                                                                                                                                         America
                                                                                                                                                                      25

                                                                                                                                                                      26   * Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of the document
                                                                                                                                                                           has been obtained from each of the other Signatories. /s/ Elizabeth Holt Andrews
                                                                                                                                                                      27

                                                                                                                                                                      28
                                                                                                                                                                                                                               -5-                            Case No. 3:20-CV-04636-WHA
                                                                                                                                                                                Intervenor Defendants’ Reply in Support of Motion to Strike Plaintiffs’ Request to Remand with Vacatur
